affirmed by an equally divided court August 11,reconsideration denied October 18, 1994*571Mark J. Geiger, Salem, argued the cause and filed the petition for petitioner on review James Anthony Craiger.Ronald M. Hellewell, Salem, argued the cause for petitioner on review Joaquin S. Teran.Janet A. Metcalf, Assistant Attorney General, Salem, argued the cause for respondent on review. With her on a response to the petitions were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General, Salem.